The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 21, 2014

                                       No. 04-13-00705-CR

                                        Adam AYALA,
                                           Appellant
                                              v.
                                      The STATE of Texas,
                                            Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR1053
                        Honorable Philip A. Kazen, Jr., Judge Presiding

                                          ORDER
        Appellant has filed pro se a motion to dismiss his court-appointed attorney on appeal
stating that counsel is not rendering effective assistance, resulting in an antagonistic relationship
between appellant and counsel. In Texas, a defendant has no right to appointed counsel of
choice. See Malcom v. State, 628 S.W.2d 790, 791 (Tex. Crim. App. 1982); Lyles v. State, 582
S.W.2d 138, 141 (Tex. Crim. App. 1979). The Court of Criminal Appeals has repeatedly stated
that a court is under no duty to search until he finds an attorney agreeable to the defendant. Webb
v. State, 533 S.W.2d 780 (Tex. Crim. App. 1976); Gonzales v. State, 532 S.W.2d 343 (Tex.
Crim. App. 1976). Once the court has appointed an attorney to represent the indigent defendant,
the defendant has been accorded the protections provided under the Sixth and Fourteenth
Amendments and TEX. CODE CRIM. PROC. ANN. art. 26.04 (Vernon Supp. 2013), and the
defendant then carries the burden of proving he is entitled to a change of counsel. Webb, 533
S.W.2d at 784; see also Chase v. State, 706 S.W.2d 717, 719 (Tex. App.CCorpus Christi 1986).
Appellant has not met that burden and his request to dismiss counsel is denied.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of March, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court